Exhibit 10-AP

AGREEMENT FOR CHANGE-OF-CONTROL BENEFIT

This Agreement for Change-of-Control Benefit (the “Agreement”) is entered into
effective January 19, 2006 (the “Effective Date”) between Brad Nutter, President
and CEO of Haemonetics Corporation (the “Executive”), and who resides at
                   , and Haemonetics Corporation (the “Company”), a
Massachusetts corporation with its principal executive offices at 400 Wood Road,
Braintree, Massachusetts 02184.

For so long as Executive remains President and CEO, then

1.                  If, following a “Change of Control” (as defined below)
Executive’s full time position with the Company is eliminated and following such
elimination, the Company does not offer to employ Executive in a comparable or
better position in his then current location, on a full-time basis, at a
comparable or better rate of pay, then upon termination, Executive shall be
entitled to severance payments and benefits as described below provided, however
that in no event shall the total of all payments and benefits to the Executive,
under this Agreement or otherwise, that are contingent on a change in ownership
or control within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) and any proposed or final regulations promulgated
thereunder, exceed 2.99 times the “base amount” described in
Section 280G(b)(3) of the Code (“Maximum Amount”). If the total of such payments
and benefits to the Executive would exceed the Maximum Amount, then the payments
and benefits to the Executive shall be reduced to the Maximum Amount. The
determination of the Maximum Amount and the amount of such reduction shall be
made by an accounting firm of the Company or the Company’s successor and such
determination shall be final and binding on all parties. The Company or its
successor will then determine what payments and benefits, from whatever source,
will be reduced based on the accounting firm’s analysis.

2.                  For purposes of this Agreement, a “Change of Control” shall
mean a Change of Control of the Company of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
whether or not the Company is, in fact, required to comply therewith; provided
that, without limitation, such a Change of Control for purposes of this
Agreement shall be deemed to have occurred if:

(i)            any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), other than the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation owned, directly or indirectly, by the stockholder of the Company in
substantially the same proportions as their ownership of stock of the Company is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the company representing 51% or
more of the combined voting power of the Company’s then outstanding securities;

(ii)           the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting securities of the Company
or such surviving entity outstanding immediately after such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “person”
(as herein above defined) acquires 50% or more of the combined voting power of
the Company’s then outstanding securities; or

(iii)          the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

3. Upon termination, a severance payment shall be paid to Executive, in lump
sum, in an amount which equals 2.99 times the Executive’s then current
annualized Base Salary and target bonus.

4. To the extent permitted by law and applicable insurance policies or plans,
the Company shall allow Executive to continue to participate in the Company’s
medical and dental plans for a period of twelve months from termination of


--------------------------------------------------------------------------------




employment, at employee contribution rates applicable to other Company employees
of the same coverage election, provided however that as to U.S. based
Executives, to the full extent permitted by law, such continued participation in
the Company’s medical and dental plan shall satisfy twelve months of the
Executive’s rights to any COBRA benefit. If continuation of health care coverage
is not permitted, then the Company shall pay Executive the cash value of
substantially equivalent health care benefits received by Executive prior to the
Change in Control.

5. The Company shall provide to Executive substantially equivalent benefits or,
at Executive’s election, the cash value of substantially equivalent benefits
provided by Company’s life insurance and disability insurance policies, for a
period of twelve months from termination of employment, at employee contribution
rates applicable to other Company employees of the same coverage election.

6. In the event it shall be determined that any payment(s) or distribution(s) by
the Company to or for the Executive’s benefit (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this provision) (collectively, a “Payment”) would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code (including any
succeeding provision) and/or any regulations, or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes, including, without limitation, any
income taxes (and any interest and penalties imposed with respect thereto) and
Excise Tax imposed upon the Gross-Up Payment, the Executive shall retain an
amount of the Gross-Up Payment equal to the Excise Tax (including any interest
or penalties imposed with respect to such taxes) imposed upon the Payment. The
Executive shall cooperate with the Company in providing information concerning
Executive’s personal federal, state and local income tax rate reasonably needed
by the Company to calculate the Gross-Up Payment.

7. The benefits provided herein shall supercede any prior arrangement on Change
of Control benefits contained in any written employment agreement between the
Executive individually and the Company, but shall not supercede such benefits
under other arrangements, including (but not limited to) accelerated vesting of
benefits under any equity compensation arrangements of the Company. To the
extent that such benefits are superceded in any such written employment
agreement, the remaining terms of such employment agreement shall remain in full
force and effect. Nothing herein shall constitute an agreement to offer
employment or maintain employment of Executive.

8. This Agreement may not be amended except in a written instrument, signed by
both parties.

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement under seal as of the date first above written.

HAEMONETICS CORPORATION

By:

Ronald A. Matricaria
Chairman of the Board
Date:

EXECUTIVE

______________________________

Brad Nutter
President and CEO
Date:


--------------------------------------------------------------------------------